                                  Case 17-40358-KKS                Doc         Filed 01/15/20           Page 1 of 2

Fill in this information to identify the case:

Debtor 1                _Kimika R. Ward_______________________________________

Debtor 2
(Spouse, if filing)     ________________________________________

United States Bankruptcy Court for the:__Northern_____       District of __FL_____
                                                                         (State)

Case Number _17-40358-KKS________________________



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                       12/15
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


Name of Creditor: TIKI PROPERTIES IV, LLC                                Court claim no. (if known): 3

Last four digits of any number you use to identify the debtor's          Date of payment change:              03/01/2020
account: 4960                                                            Must be at least 21 days after date of this notice

                                                                         New total payment:                    $ 805.74
                                                                         Principal, interest, and escrow, if any



Part 1: Escrow Account Payment Adjustment
Will there be a change in the debtor's escrow account payment?
9 No
: Yes Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis for
the change. If a statement is not attached, explain why:

Current Escrow Payment: $ 193.13                                               New Escrow Payment: $ 192.50

Part 2: Mortgage Payment Adjustment
 Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate note?
: No

9 Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
explain why:

             Current Interest Rate:                                                New Interest Rate:
             Current Principal and Interest Payment:                               New principal and interest payment:

Part 3: Other Payment Change
 Will there be a change in the debtor's mortgage payment for a reason not listed above?
: No

9 Yes Attach a copy of any documents describing a basis for the change, such as a repayment plan or loan modification agreement. (Court
approval may be required before the payment change can take effect.)
                  Reason for Change:
                 Current Mortgage Payment:                                               New Mortgage Payment:
                                           Case 17-40358-KKS              Doc       Filed 01/15/20          Page 2 of 2
Debtor 1 _Kimika R. Ward_________________________                             Case number (if known)_17-40358-KKS____________________
                First Name   Middle Name   Last Name




 Part 4: Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
 Check the appropriate box.
 9 I am the creditor.           : I am the creditor's authorized agent.
                               (A ttach copy of power of attorney, if any.)
 I declare under penalty of perjury that the information provided in this claim is true and correct and to the best of my knowledge, information, and
 reasonable belief and is specifically based upon the Creditor's pre-filing verification and approval of the content of this notice of payment change.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
 reasonable belief.
  /s/     Nicole Mariani Noel                                                       Date January 15, 2020
        Signature                                                                          mm/dd/yyyy

 Print: Nicole Mariani Noel                                                         Title: Attorney

 Company Kass Shuler, P.A.
 Address 1505 N. Florida Ave.
         Tampa, FL 33602-2613
 Contact phone (813) 229-0900                                                       Email nmnoel@kasslaw.com


                                                            CERTIFICATE OF SERVICE
       I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on January 15,
2020, by U.S. Mail and/or electronic mail via CM/ECF to: Kimika R. Ward, 89 E. Vencent Dr, Midway, FL
32343; India Footman indiafootman@footmanlaw.com; Leigh D. Hart, Trustee ldhecf@earthlink.net.



                                                                                       /s/ Nicole Mariani Noel
                                                                                       Nicole Mariani Noel (x1343)


1664134B/mlh
